Citation Nr: 1029206	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating greater than 30 percent for 
post-concussion headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  A videoconference Board hearing was held before the 
undersigned Veterans Law Judge in July 2010 and a copy of the 
hearing transcript has been added to the claims file.

The issue of entitlement to service connection for 
bilateral loss of vision, including as secondary to 
service-connected post-concussion headaches, has been 
raised by the record but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Specifically, 
the Veteran filed this claim in January 2008 although it 
has not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over this claim and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran testified before the Board in July 2010 that his 
service-connected post-concussion headaches had worsened 
significantly.  He specifically testified that his headaches 
occurred 2-3 times a day and were 8 out of 10 in severity on a 
pain scale.  A review of the claims file shows that the Veteran's 
most recent VA examination for headaches occurred in March 2008.  
Given the Veteran's testimony and the length of time which has 
elapsed since his most recent VA examination for headaches, the 
Board finds that, on remand, the Veteran should be scheduled for 
updated VA examination which addresses the current nature and 
severity of his service-connected post-concussion headaches.

The Veteran also testified that he recently had attended a VA 
examination at the VA Medical Center in Denver, Colorado.  A 
review of the claims file indicates that the Veteran was 
scheduled for VA examination in May 2010 to determine the nature 
and etiology of his alleged traumatic brain injury (TBI), 
including as secondary to his service-connected posttraumatic 
stress disorder (PTSD).  A copy of this examination report has 
not been associated with the claims file, however.  The Veteran 
and his service representative both contended that his TBI and 
his service-connected post-concussion headaches arose from the 
same in-service head trauma when he was wounded in Korea in 
October 1952.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA is on constructive notice of all 
documents generated by VA, even if the documents have not been 
made part of the record in a claim for benefits.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the 
Veteran's updated VA treatment records should be obtained as well 
as a report of the May 2010 VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for post-concussion headaches in recent 
years.  Obtain all VA treatment records that 
have not been obtained already, including the 
report of the May 2010 VA examination.  Once 
signed releases are obtained from the 
Veteran, obtain any private treatment records 
that have not been obtained already.  A copy 
of any response, to include a negative reply 
and any records obtained, should be included 
in the claims file. 

2.  Then, schedule the Veteran for an updated 
VA examination which addresses the current 
nature and severity of his service-connected 
post-concussion headaches.  All appropriate 
testing should be conducted.  The examiner 
should attempt to separate the symptomatology 
attributable to the Veteran's service-
connected post-concussion headaches from any 
symptomatology attributable to a TBI, if 
possible,  recognizing that VA recently 
amended the relevant Diagnostic Code (8045) 
used in evaluating the Veteran's service-
connected post-concussion headaches.

3.  Thereafter, readjudicate the Veteran's 
increased rating claim for post-concussion 
headaches.  If the benefits sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






____________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

